BARRY, Judge,
dissents:
The trial judge accepted Dr. Seltzer’s disability findings, yet limited recovery to the lower of the two statutory provisions (scheduled specific loss).
The worker is entitled to the more favorable schedule, i.e., permanent partial disability. Plaintiff’s earnings are immaterial when considering the appropriate medical basis for compensation.
The record shows plaintiff has a work-related injury which resulted in his inability to perform his vocation. Therefore, he is entitled to recovery under R.S. 23:1221(3).